EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mary Anne Armstrong on 5/17/2021.
The application has been amended as follows: 
Claim 1:
1.	A method for directly measuring tyrosine phosphatase activity, the method comprising:
(1) a step of reacting a tyrosine phosphatase to be measured with a peptide containing a phosphorylated tyrosine residue(s) to dephosphorylate the phosphorylated tyrosine residue(s);
(2) a step of binding a compound represented by the following (Ia):
[Formula Ia]
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(Ia)
(wherein benzene ring
(3) a step of measuring the amount of the compound represented by(Ia) bound to the peptide and determining the tyrosine phosphatase activity from the amount thereof

[AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim 3:
3.	The method for measuring tyrosine phosphatase activity according to claim 1, wherein the method comprises:
binding a fluorescent substance to the peptide containing a phosphorylated tyrosine residue(s); isolating the compound represented by(Ia) bound to the peptide using a carrier which specifically binds to the compound represented by(Ia); and measuring the amount of the compound represented by(Ia) bound to the peptide with the fluorescent substance.

Claim 4:
4.	The method for measuring tyrosine phosphatase activity according to claim 1, wherein the method comprises:
binding a fluorescent substance to the peptide containing a phosphorylated tyrosine residue(s); binding a fluorescent substance that forms a FRET pair with the above fluorescent substance or a quencher for the above fluorescent substance to the compound represented by(Ia); and measuring the amount of the compound represented by(Ia) bound to the peptide by a change in the fluorescence of the fluorescent substance bound to the peptide and / or the fluorescent substance bound to the compound represented by(Ia).



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The method of amended claim 1 for directly measuring tyrosine phosphatase activity comprising reacting a phosphatase with a peptide comprising a phosphorylated tyrosine residue to dephosphorylate the phosphorylated tyrosine residue, binding a compound of Formula (Ia) and measuring the amount of the compound bound to the peptide to determine the phosphatase activity is not disclosed in the prior art nor obvious over the prior art as discussed in the last office action (see “Allowable Subject Matter” in Non-Final rejection mailed on 7/13/2020).  
The incorporation of the limitations of claim 2 into independent claim 1 overcomes the rejection of claims 1, 3-4 and 23-28 for failing to comply with the written description requirement because the scope of the compounds in the claimed method has, with amendment, been limited to the scope of claim 2 for which adequate written description support was provided in the original disclosure.
Hence, independent claim 1 and dependent claims 3-4 and 23-25 are novel and non-obvious over the prior art and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4 and 23-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/Examiner, Art Unit 1651            

                                                                                                                                                                                 
/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651